Civil action to recover damages for an alleged negligent injury.
Plaintiff, a pedestrian, was struck by defendant's automobile in the town of Princeville, 22 February, 1937, and injured. The case was tried upon the usual issues of negligence, contributory negligence and damages, and resulted in a verdict for the plaintiff, the damages being assessed at $400.
From judgment on the verdict, the defendant appeals, assigning errors.
On the hearing, the controversy narrowed itself to issues of fact, determinable alone by the jury. Exceptions directed to the exclusion of evidence, refusal to nonsuit, and failure to charge as required by C. S., 564, must all be resolved in favor of the validity of the trial.
We have discovered no reversible error on the record. The verdict and judgment will be upheld.
No error. *Page 823